Dissenting Opinion of


Mr. Justice Hernández.

The undersigned associate justice dissents from the conclusion of his learned colleagues in the determination of the foregoing appeal, and is of the opimon that it would be *273proper to affirm the judgment appealed from, which only condemns the Mayagüez Electric Company to pay $67.50 as salary during the fifteen days’ notice which should have been given to the plaintiff according to the contract, and to pay the latter’s passage from Mayagüez to New York, without special imposition of costs.
The judgment of the Mayagüéz court is in conformity with law, for although the non-fulfillment of an obligation carries with it indemnity for losses and damages, according to article 1068 of the Civil Code, it is necessary that such losses and damages should be derived from and be the direct consequence of the non-fulfillment; and in this case, although the said company failed to give notice in writing to the plaintiff Edward Landis, fifteen days in advance, to the effect that it was desirous of terminating the contract, having dismissed him from its service without complying with such formality, the damages accruing from the want of notice could not be other than that arising from the failure of Lan-dis to receive the salary due him for the fifteen days, together with traveling expenses from Mayagüez to New York, and never the loss of the salary which he would have received from the company if he had continued working for it during the period specified in the contract.
Sufficient evidence that the losses and damages claimed by Landis cannot be predicated upon the want of notice is found in the fact that after having been discharged he worked at the Gruánica Central and acted as a juror, having been compensated in both cases, and he himself excludes such compensation from the indemnity. If Landis failed to find other work it was not due to the omission of said notice, and the responsibility therefor is not imputable to the defendant company, which, upon dismissing him from its employ, left him free and unhampered to engage in other work whenever and wherever and in whatever manner he might choose.